Exhibit 10.1

Aberdene Mines Ltd.

Refining Gold. Redeeming Value

Tel: 800 430-4034


MMTC Development Corp.

February 18, 2004

2558 Mathers Ave.

West Vancouver, B.C.

V7V 2J1

Attn: Mr. William Mayer

Dear Sirs,

Re: Tuscarora Gold Project

1.   We Aberdene Mines Ltd. (hereinafter referred to as "ABRM") are pleased to
offer this letter of intent "LOI" as our indication to you, of our desire to
enter into a contract to acquire 75 % Joint Venture rights in relation to the
following property:

Mining Lease and Surface Use with Conditional Purchase Option

concerning mineral and surface rights to fee lands in Sections 3 and 10 in
Township 39 North, Range 50 East; in Section 34, Township 40 North, Range 50
East; and in Sections 6, 7, 8, 9, 10, 17 and 18 in Township 39 North, Range 51
East, MDB M situated in Elko County, Nevada consisting of the following
described parcels of fee land:



Township 39 North, Range 50 East, MDB&M

 

Section 3:

S

2NW3, W2SE3, NW3, SE3 SE3

 

Section 10:

NE

3NW3, SW3NW3

Township 40 North, Range 50 East, MDB&M

 

Section 34:

NE

3NE3

Township 39 North, Range 51 East, MDB&M

 

 

 

Section 2:

SE

3SW3, S2SE3

 

 

 

Section 6:

NW

3NW3, SE3NW3, NE3SW3

 

 

 

Section 7:

SE

3NW3, NW3NE3, SE3NE3, NW3SW3, E2SE3

 

 

 

Section 8:

S

2

 

 

 

Section 9:

S

2

 

 

 

Section 11:

NE

3, S2

 

 

 

Section 12:

All

 

 

 

Section 17:

N

2SE3

 

 

 

Section 18:

W

2SW3

 

 

--------------------------------------------------------------------------------

Surface Rights with Purchase Option of Fee Land

Township 39 North, Range 51 East, MDB&M

 

Section 5:

SW

3, W2 SE3

 

Section 6:

SE

3

 

Section 8:

NW

3, W2 NE3

The above described parcels have a total area of approximately 2,720 acres

(together hereinafter referred to as the "Property").



2.)   The Joint Venture is subject to acceptance by ABRM of the technical
documents, plans, prior history, claim maps, deeds etc. and structuring for tax
and legal purposes until 02/26/2004.

3.)   Upon accepting this letter of intent ABRM agrees to the following
payments:

ABRM shall reemburse MMTC for:

 

-

Any prior commissioned Geological Project Summary on the Property by Dr. HANS
EBERHARD MADEISKY (Pgeo, Economic Geologist - Exploration Geochemist),

 

 

-

Cash Payment of $60,000 USD to be paid upon both parties signing,

2.   Upon acceptance of this Letter of Intent MMTC and ABRM shall negotiate in
good faith a JV (on or before 02/26/2004) for the review and acceptance of ABRM.

3.   Further, MMTC shall make it's best efforts to provide liberal access to,
including but not limited to, the property, all information and documentation,
relating to the property, and copies of such documents and information where
necessary, to the attorneys, and agents of ABRM, so that ABRM may review and
examine all existing information, reports and contracts available to MMTC in
relation to the properties as defined herein.

4.   MMTC agrees not to unreasonably deny any request by ABRM to furnish any
pertinent information known to it.

5.   MMTC shall not, for the period of time from the date of execution of this
LOI to the date the JV is entered into disclose the terms of this agreement or
accept, solicit or consider any offers from, or otherwise negotiate or deal
with, any other person, firm or corporation, or any other entity, in relation to
the property.

This LOI is intended to be binding, and an expression of your and our good faith
intentions to negotiate and enter into the Joint Venture Contract on the terms
and conditions set out herein, for which the parties have provided due
consideration.

Aberdene Mines Ltd.

Per: /s/ Brent Jardine

/s/ Kelly Newman

Brent Jardine - President

Witness:

MMTC Development Corp. hereby accepts the above terms this 18th day of February
2004

Per: /s/ William Mayer

 

/s/ Tammy Zaniol

William M. Mayer, Authorized Signatory

 

Witness:

 

- 2 -

--------------------------------------------------------------------------------